                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

  HENRY CHRISTOPHER GONZALES,

                Plaintiff,

  v.                                                            No. CV 18-1208 CG

  ANDREW SAUL,
  Commissioner of the
  Social Security Administration,

                Defendant.

                ORDER GRANTING DEFENDANT’S MOTION TO EXTEND

       THIS MATTER is before the Court on Defendant’s First Unopposed Motion for

Enlargement of Time (the “Motion”), (Doc. 18), filed August 15, 2019. Because of other

scheduling matters, Counsel for Defendant Commissioner requests a thirty-day extension of

time to file his Response to Plaintiff Henry Gonzales’ Motion to Remand, (Doc. 17). (Doc. 18

at 3). The Court, having reviewed the Motion and noting it is unopposed, finds the Motion is

well-taken and should be GRANTED.

       IT IS HEREBY ORDERED that:

       (1)      Defendant shall file a Response on or before September 18, 2019 and

       (2)      Plaintiff may file a Reply on or before October 2, 2019.




                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
